United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
MICHAEL E. DEBAKEY VA MEDICAL
CENTER, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Roman Rozkov, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1345
Issued: February 2, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 23, 2020 appellant, through counsel, filed a timely appeal from a December 30,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted May 31, 2017 employment incident.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 9, 2017 appellant, then a 61-year-old housekeeping aid, filed a traumatic injury
claim (Form CA-1) alleging that on May 31, 2017 he experienced pain and swelling in his head,
neck, back, and abdomen after slipping and falling from a rolling stool when collecting trash while
in the performance of duty. On the reverse side of the claim form, the employing establishment
controverted his claim, asserting that he was not injured in the performance of duty as he was not
using standard operating procedures while collecting trash. Appellant did not stop work.
In a development letter dated June 19, 2017, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. It advised him of the type of medical evidence
needed, including a narrative report from his physician explaining how the reported employment
incident caused or aggravated a medical condition. OWCP afforded appellant 30 days to submit
the necessary evidence.
OWCP subsequently received emergency department notes, dated June 2, 2017, from
Dr. Kamel Sadat, a Board-certified cardiologist, who noted that appellant hit his head while
working. Dr. Sadat examined appellant and reviewed a computerized tomography (CT) scan of
his head. He found an incidental mass on appellant’s head, which was likely a meningioma.
In a June 12, 2017 duty status report (Form CA-17), a physician assistant noted that
appellant was injured when he slipped while emptying trash. The physician assistant indicated
that appellant could resume work with restrictions on June 12, 2017.
On June 12, 2017 appellant accepted a light-duty assignment as a housekeeping aid.
On a June 20, 2017 Form CA-17 a provider with an illegible signature advised that
appellant could not resume work.
By decision dated July 20, 2017, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish a medical diagnosis in connection with the accepted
May 31, 2017 employment incident. It concluded therefore that the requirements had not been
met to establish an injury as defined by FECA.
OWCP subsequently received treatment notes from Dr. Cheng Lee, a chiropractor, dated
June 15 through September 15, 2017.
In a June 20, 2017 report, Dr. Dominic Sreshta, a Board-certified specialist in internal
medicine, noted that appellant fell backward and hit his head, neck, and back on a table after
slipping from a rolling stool while picking up trash. He examined appellant and diagnosed head
trauma, abdominal muscle strain, thoracic spine sprain, lumbar spine sprain, dizziness, cervical
spine sprain, and muscle spasm.
In a July 25, 2017 report, Dr. Sreshta noted that appellant experienced some improvement
in his back and neck pain. He examined appellant and diagnosed cervical spine sprain, lumbar
spine sprain, thoracic spine sprain, head trauma, closed traumatic brain injury, abdominal muscle
strain, dizziness, and muscle strain. Dr. Sreshta indicated that appellant also had ankylosing
spondylitis in the spine, which was complicating his treatment program.

2

Appellant submitted Form CA-17 reports from Dr. Sreshta, dated July 25, 2017 through
June 12, 2018, noting that appellant had decreased range of motion (ROM) in his neck and back.
Dr. Sreshta listed appellant’s work restrictions and ability to resume work.
In an August 22, 2017 report, Dr. Sreshta noted that appellant’s neck pain has slightly
decreased, but his ROM remained stiff. He examined appellant and diagnosed cervical spine
sprain, lumbar spine sprain, thoracic spine sprain, head trauma, closed traumatic brain injury, and
abdominal muscle strain.
A September 15, 2017 functional improvement measures report from Dr. Paul Raymond,
a chiropractor, showed the results of ROM, muscle strength, and grip strength testing.
In a report dated September 19, 2017, Dr. Sreshta examined appellant and diagnosed
cervical spine sprain, lumbar spine sprain, thoracic spine sprain, head trauma, closed traumatic
brain injury, abdominal muscle strain, dizziness, and muscle spasm. He noted that appellant would
continue physical therapy treatment.
On October 20, 2017 Dr. Sreshta examined appellant and again diagnosed cervical spine
sprain, lumbar spine sprain, thoracic spine sprain, head trauma, closed traumatic brain injury,
abdominal muscle strain, dizziness, and muscle spasm.
A November 21, 2017 report by Dr. Sreshta indicated that appellant experienced continued
low back pain. He reviewed a magnetic resonance imaging (MRI) scan of appellant’s lumbar spine
and noted that he had failed conservative treatment.
In reports dated December 19, 2017 through June 12, 2018, Dr. Sreshta reiterated
appellant’s history of injury and treatment plan. He provided physical examination findings and
diagnosed cervical spine sprain, lumbar spine sprain, thoracic spine sprain, head trauma, closed
traumatic brain injury, abdominal muscle strain, dizziness, and muscle spasm.
A March 6, 2018 functional capacity evaluation by Dr. Raymond showed the results of
ROM, muscle strength, and grip strength testing. He diagnosed lumbar spine sprain, lumbar
radiculopathy, thoracic spine sprain, cervical spine sprain, and cervical radiculopathy.
Dr. Raymond found that appellant was unable to perform the usual duties of his job. He noted that
appellant demonstrated restricted ROM in his cervical spine and thoracic spine. Dr. Raymond
further indicated that appellant had a strength deficit in his right elbow, right wrist, and left grip.
He noted that appellant could only safely perform work at the sedentary physical demand level.
In a May 14, 2018 behavioral evaluation, Dr. Carey Fiegel-Jackson, a licensed professional
counselor, reviewed appellant’s medical history. She examined him and found that he was
experiencing feelings of depression, anxiety, and somatization related to his pain. Dr. FiegelJackson recommended that appellant participate in a behavioral multidisciplinary chronic pain
management program.
On July 19, 2018 appellant requested reconsideration.
Appellant submitted records, dated July 20, 2018, which showed his active health
problems.

3

By decision dated October 9, 2018, OWCP modified its July 20, 2017 decision to find that
appellant had established a diagnosed condition. However, the claim remained denied, as the
evidence of record was insufficient to establish causal relationship between appellant’s diagnosed
condition(s) and the accepted May 31, 2017 employment incident.
OWCP subsequently received a January 14, 2019 report from Dr. Joan Appleyard, a
Board-certified rheumatologist, who noted that appellant had been experiencing back and neck
pain since November 1974. She indicated that he fell and hit his neck in May 2017. Dr. Appleyard
examined appellant and reviewed x-rays of his spine. She diagnosed ankylosing spondylitis and
opined that the employment incident exacerbated his symptoms of his underlying spinal
spondylitis.
On September 30, 2019 appellant, through counsel, requested recon sideration and
submitted additional evidence.
In a July 8, 2019 report, Dr. Sreshta described the May 31, 2017 employment incident and
diagnosed lumbar spine sprain, thoracic spine sprain, cervical spine sprain, abdominal muscle
strain, low back muscle spasm, and chronic pain syndrome. He opined that appellant’s conditions
were directly caused by the employment incident. Dr. Sreshta noted that appellant had preexisting
ankylosing spondylitis, which made him more susceptible to spine and back injuries. He explained
that ankylosing spondylitis caused vertebrae in the spine to fuse, which made the spine less flexible
and in turn caused the muscles, ligaments, and tendons in the back and neck to become
overworked. Dr. Sreshta noted that these muscles, ligaments, and tendons were highly susceptible
to damage or sprain. He found that the employment incident of falling and colliding with a table
exerted a rapid straining force onto appellant’s cervical, thoracic, and lumbar spine, which caused
the sprains of the ligaments. Dr. Sreshta opined that the force of the fall caused tiny tears to
develop in the soft tissues of appellant’s neck and back, which caused the sprains. He further
opined that the overstretching and pressure from the employment incident caused appellant’s low
back muscle spasms. Dr. Sreshta explained that the combination of lifting trash from a seated
position and suddenly falling caused appellant’s abdominal strain. He noted that appellant had
been experiencing pain for more than six months and therefore had chronic pain. Dr. Sreshta
indicated that appellant had chronic pain syndrome as he developed symptoms beyond chronic
pain, including depression and anxiety. He noted that on May 14, 2018 appellant was given a
behavioral evaluation, which showed that he was in the severe range for depression and anxiety.
Dr. Sreshta, therefore, opined that appellant’s diagnosed conditions were directly caused by the
May 31, 2017 employment incident.
By decision dated December 30, 2019, OWCP denied modification of its October 9, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable

3

Id.

4

time limitation period of FECA, 4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury.8
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 9 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident identified by the claimant. 10
In a case in which a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition. 11
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of his claim, appellant submitted a July 8, 2019 report from Dr. Sreshta who
accurately described the history of the accepted May 31, 2017 employment incident. Dr. Sreshta
diagnosed lumbar spine sprain, thoracic spine sprain, cervical spine sprain, abdominal muscle
strain, low back muscle spasm, and chronic pain syndrome and opined that appellant’s conditions
were directly caused by the employment incident. He explained that appellant’s preexisting
ankylosing spondylitis caused vertebrae in the spine to fuse, which made the spine less flexible
4

M.O., Docket No. 19-1398 (issued August 13, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.R., Docket No. 20-0496 (issued August 13, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
6

B.M., Docket No. 19-1341 (issued August 12, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.J., Docket No. 19-0461 (issued August 11, 2020); Delores C. Ellyett, 41 ECAB 992 (1990); Elaine Pendleton,
40 ECAB 1143 (1989).
8

D.M., Docket No. 20-0386 (issued August 10, 2020); John J. Carlone, 41 ECAB 354 (1989).

9

A.R., Docket No. 19-0465 (issued August 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

W.L., Docket No. 19-1581 (issued August 5, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
C.C., Docket No. 19-1071 (issued August 26, 2020); V.W., Docket No. 19-1537 (issued May 13, 2020).

5

and caused the muscles, ligaments, and tendons in the back and neck to become overworked,
making them highly susceptible to damage or sprain. Dr. Sreshta opined that the employment
incident of falling and colliding with a table exerted a rapid straining force on appellant’s cervical,
thoracic, and lumbar spine, which caused tiny tears to develop in the soft tissues of appellant’s
neck and back, causing his ligament sprains. He further opined that the overstretching and pressure
from the employment incident caused appellant’s low back muscle spasms. Dr. Sreshta also
explained that the combination of lifting trash from a seated position and suddenly falling caused
appellant’s abdominal strain. He finally noted that appellant had chronic pain as he had been
experiencing pain for more than six months. Dr. Sreshta opined that appellant had chronic pain
syndrome as appellant developed symptoms beyond pain, including depression and anxiety, which
interfered with his daily life. He indicated that on May 14, 2018 appellant was given a behavioral
evaluation which showed that appellant was in the severe range for depression and anxiety.
The Board finds that the July 8, 2019 report of Dr. Sreshta is sufficient to require further
development of the medical evidence. Dr. Sreshta is a Board-certified physician who is qualified
in his field of medicine. He reviewed appellant’s medical records and provided a comprehensive
understanding of the case history. Dr. Sreshta provided a pathophysiological explanation as to
how the mechanism of the accepted employment incident was sufficient to cause appellant’s
diagnosed conditions. His opinion is not contradicted by any substantial medical or factual
evidence of record. 12 The Board has long held that it is unnecessary that the evidence of record in
a case be so conclusive as to suggest causal connection beyond all possible doubt. Rather, the
evidence is only that necessary to convince the adjudicator that the conclusion drawn is rational,
sound, and logical.13 Following review of Dr. Sreshta’s July 8, 2019 report, the Board finds that
his medical opinion is rationalized and logical and is therefore sufficient to require further
development of appellant’s claim.14
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.15 OWCP has an obligation to see that justice is
done.16
On remand OWCP shall refer appellant to a specialist in the appropriate field of medicine,
along with the case record and a statement of accepted facts. Its referral physician shall provide a
well-rationalized opinion as to whether the accepted May 31, 2017 employment incident caused,
contributed to, or aggravated appellant’s diagnosed conditions. If the physician opines that the
diagnosed conditions are not causally related to the employment incident, he or she must explain

12

See A.M., Docket No. 18-1656 (issued October 23, 2020).

13

See J.S., Docket No. 20-0379 (issued October 28, 2020); W.M., Docket No. 17-1244 (issued November 7, 2017);
E.M., Docket No. 11-1106 (issued December 28, 2011); Kenneth J. Deerman, 34 ECAB 641, 645 (1983).
14

See S.J., Docket No. 19-1029 (issued October 22, 2020).

15

See A.M., supra note 12; see also A.P., Docket No. 17-0813 (issued January 3, 2018); Jimmy A. Hammons, 51
ECAB 219, 223 (1999).
16

See J.S., supra note 13; B.C., Docket No. 15-1853 (issued January 19, 2016); E.J., Docket No. 09-1481 (issued
February 19, 2010); John J. Carlone, 41 ECAB 354 (1989).

6

with rationale how or why their opinion differs from that of Dr. Sreshta. Following this and other
such further development as OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the December 30, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: February 2, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

